214 F.2d 350
UNITED STATES of America, Appellant,v.FARMERS GRAIN DEALERS ASSOCIATION OF IOWA (Cooperative).
No. 15037.
United States Court of Appeals Eighth Circuit.
June 15, 1954.

1
Appeal from the United States District Court for the Southern District of Iowa.


2
H. Brian Holland, Asst. Atty. Gen., Ellis N. Slack, Sp. Asst. to Atty. Gen., and Roy L. Stephenson, U. S. Atty., Des Moines, Iowa, for appellant.


3
Alan Loth, Fort Dodge, Iowa, for appellee.


4
Appeal from District Court dismissed, without costs to either party, on stipulation of parties. 116 F.Supp. 685.